Citation Nr: 0919870	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction has since been returned 
to the New Orleans, Louisiana, RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record confirms that the Veteran participated 
in Operation BUSTER-JANGLE, an atmospheric weapons test 
performed in Nevada in 1951, indicating his exposure to 
ionizing radiation.  Additionally, a letter from the Defense 
Threat Reduction Agency reflects their assessement of the 
Veteran's estimated radiation dosages from his participation 
in that event.  See 38 C.F.R. § 3.311(a) (2)(i) (2008).

The claims file further reflects that the RO completed a 
worksheet to determine whether the Veteran's radiation 
dosages resulted in his diagnosed prostate cancer.  However, 
the regulations governing service connection claims based on 
ionizing radiation instruct that once dosage estimations are 
obtained, the case should be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.  See 
38 C.F.R. § 3.311(b)(1), (c) (2008).  As the record does not 
reflect such a referral, this should be accomplished, as set 
forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should refer the Veteran's 
claim to the VA Undersecretary for 
Benefits for further consideration, 
including a request for an advisory 
opinion from the VA Undersecretary for 
Health, if appropriate.

2.  Thereafter, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).











	

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
